AFFIRMED as Modified; Opinion Filed February 26, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01056-CR

                                MIGUEL BATULE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-40658-N

                              MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Moseley

       Miguel Batule waived a jury and pleaded guilty to failure to register as a sex offender.

The trial court assessed punishment at twelve years’ imprisonment. The trial court’s judgment

also includes an order that appellant pay $244 in court costs. In three issues, appellant contends

there is insufficient evidence in the record to support the trial court’s order that he pay $244 in

court costs, and the judgment should be modified to correct two errors. We modify the trial

court’s judgment and affirm as modified.

       Appellant contends the evidence is insufficient to support the trial court’s order that he

pay $244 in court costs because the clerk’s record does not contain a bill of costs. The State
responds that the record contains sufficient evidence to support a portion of the amount of costs

assessed by the trial court.

        If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

        The clerk’s record in this case does not contain a copy of the bill of costs. We, however,

ordered the Dallas County District Clerk to file a supplemental record containing a certified bill

of costs associated with this case, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1) (allowing

supplementation of clerk’s record if relevant items have been omitted). Appellant’s complaint

that the evidence is insufficient to support the imposition of costs because the clerk’s record did

not contain a bill of costs is now moot. See Coronel v. State, 416 S.W.3d 550, 555 (Tex. App.––

Dallas 2013, pet. ref’d); Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no

pet.). We overrule his first issue.

        In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bill of costs in the supplemental record is not a “proper bill[s] of costs” and

the bill of costs was not filed in the trial court or brought to the trial court’s attention before costs

were entered into the judgment. The Court rejected these objections and arguments in Coronel.

See Coronel, 416 S.W.3d at 555–56. We likewise reject them here, and conclude the cost bill

contained in the supplemental clerk’s record is sufficient to support the assessment of costs in the

judgment. See id. We overrule all of appellant’s objections to the supplemental clerk’s record.



                                                   -2-
        In his second and third issues, appellant contends the judgment should be modified to

show the correct statute for the offense and to show both that he pleaded true to the enhancement

paragraph and the trial court found the paragraph true. The State responds the judgment should

be modified as appellant requests.

       The record shows appellant was convicted for failure to register as a sex offender

pursuant to article 62.102 of the code of criminal procedure. TEX. CODE CRIM. PROC. ANN. art.

62.102 (West Supp. 2013). The judgment incorrectly recites the statute for the offense as

“61.102 Code of Criminal Procedure.” Additionally, the record shows appellant pleaded true to

an enhancement paragraph contained in the indictment and the trial court found the enhancement

paragraph true. The judgment incorrectly stated there was no plea or finding to the enhancement

paragraph. We sustain appellant’s second and third issues. We modify the judgment to show the

statute for the offense is article 62.102, Texas Code of Criminal Procedure; the plea to the first

enhancement paragraph is true; and the finding on first enhancement paragraph is true.

       As modified, we affirm the trial court’s judgment.




                                                     / Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131056F.U05




                                               -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


MIGUEL BATULE, Appellant                           Appeal from the 195th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01056-CR        V.                       F13-40658-N).
                                                   Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lang participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Statute for Offense” is modified to show “62.102 Code of Criminal
Procedure.”
       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”
       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”
       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered February 26, 2014.



                                                          / Jim Moseley/
                                                          JIM MOSELEY
                                                          JUSTICE



                                             -4-
-5-